J-S23005-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,            : IN THE SUPERIOR COURT OF
                                         :      PENNSYLVANIA
                   Appellee              :
                                         :
             v.                          :
                                         :
WAVERLY BRIDGES,                         :
                                         :
                   Appellant             : No. 2963 EDA 2013

            Appeal from the Judgment of Sentence August 27, 2013,
                 Court of Common Pleas, Philadelphia County,
               Criminal Division at No. CP-51-CR-0005307-2012

BEFORE: DONOHUE, SHOGAN and STRASSBURGER*, JJ.

MEMORANDUM BY DONOHUE, J.:                              FILED MAY 15, 2015

        Waverly Bridges (“Bridges”) appeals from the judgment of sentence

imposed following his convictions of aggravated assault and possessing an

instrument of crime.1 On appeal, Bridges challenges only the sufficiency of

the evidence supporting his aggravated assault conviction.     Following our

review, we affirm.

        The trial court aptly summarized the facts underlying Bridges’

convictions as follows:

                   The evidence at trial established that James
             Haynes worked at the Village Food Court, a
             delicatessen located on the 3500 block of
             Germantown Avenue, only a short distance from
             Temple      University   Hospital.   Mr.    Haynes
             responsibilities included cooking, cleaning, and
             keeping the store inventory stocked. On February
             27, 2012, Mr. Haynes began work at 5 p.m. Around


1
    18 Pa.C.S.A. §§ 2702(a)(1), 907.


*Retired Senior Judge assigned to the Superior Court.
J-S23005-15


          that time, he first encountered [Bridges]. [Bridges]
          was acting erratically and fell into a small girl and
          Mr. Haynes. [Bridges] was unpleasant and appeared
          drunk. Mr. Haynes instructed one of his coworkers
          not to serve [Bridges] any alcohol. At this point,
          [Bridges] became upset and left the store.

                Later that evening, Mr. Haynes encountered
          [Bridges] again, this time outside of the store. Mr.
          Haynes had walked outside around 9 p.m. to change
          the trash bag in the refuse container. Mr. Haynes
          had just replaced the bag and when he turned,
          [Bridges] was standing there and hit him. At first,
          Mr. Haynes believed that [Bridges] had only struck
          him with his fist; however, when he tried to speak,
          Mr. Haynes testified that “[his] whole mouth opened
          up.” He then saw the knife in [Bridges’] hands. Mr.
          Haynes ran into the store, saw the extent of his
          wound, put a towel over his face, and asked the
          night manager to call the police. Mr. Haynes face
          was cut from the bottom of his lip to the right side of
          his nose. Mr. Haynes walked the short distance to
          the emergency room at Temple Hospital.

                   A short time later, Mr. Haynes saw [Bridges] in
          the emergency room. [Bridges] was handcuffed to a
          wheelchair and upon seeing Mr. Haynes began
          yelling: “I cut him in the face. I'll stab him again.
          I'll kill him next time.”

                 Mr. Haynes received six stitches on the top of
          his lip and six on the bottom, along with treatment
          for his nose. Mr. Haynes has pain in the area of his
          wound and a scar on his lip and a permanent slash in
          his nose. At trial, Mr. Haynes positively identified
          the knife recovered from the scene as the knife
          [Bridges] used to cut him.

                Detective James Brooks, of the Philadelphia
          Police Department, responded to reports of a
          stabbing at the 3500 block of Germantown Avenue.
          Detective Brooks arrived at the scene and took
          photographs of blood on the pavement in front of the



                                   -2-
J-S23005-15


            store near the entrance.       Detective Brooks also
            noted that a knife was recovered from the [entrance
            to the emergency room at Temple University
            Hospital], but no fingerprints were available because
            it was moved by Temple University police. The knife
            was collected as evidence by police officer Terrence
            Mulvey. … .

                    Police Officer James Boone[] responded to
            Temple Hospital after reports of a stabbing. As
            Officer Boone arrived at the emergency room he
            observed a chaotic scene. Mr. Haynes had stab
            wounds to his face and [Bridges] was sitting in a
            wheelchair. Mr. Haynes was yelling[,] “That guy just
            stabbed me!”        While [Bridges] was screaming[,]
            “You're lucky I didn't kill you asshole. When I get
            out of jail, I'm going to find you, kill you!” Officer
            Boone noted that the defendant was shouting and
            flailing his arms and seemed intoxicated.

Trial Court Opinion, 5/21/14, at 2-3.

      A jury convicted Bridges of the above-mentioned offenses and the trial

court subsequently sentenced him to a term of ten to twenty years of

incarceration for aggravated assault and a consecutive term of one to five

years of incarceration for possessing an instrument of crime. The trial court

denied Bridges’ post-sentence motion, and this timely appeal followed.

      Bridges argues that the evidence was insufficient to support his

aggravated assault conviction.

            A claim challenging the sufficiency of the evidence
            presents a question of law. We must determine
            whether the evidence is sufficient to prove every
            element of the crime beyond a reasonable doubt. We
            must view evidence in the light most favorable to the
            Commonwealth as the verdict winner, and accept as
            true all evidence and all reasonable inferences



                                    -3-
J-S23005-15


            therefrom upon which, if believed, the fact finder
            properly could have based its verdict. … In addition,
            “[t]he Commonwealth may sustain its burden by
            means of wholly circumstantial evidence, and we
            must evaluate the entire trial record and consider all
            evidence received against the defendant.”

Commonwealth v. Williams, 73 A.3d 609, 617 (Pa. Super. 2013)

(citations omitted).

      The statute under which Bridges was convicted provides that “[a]

person is guilty of aggravated assault if he[] attempts to cause serious

bodily injury to another, or causes such injury intentionally, knowingly or

recklessly under circumstances manifesting extreme indifference to the

value of human life.”2    18 Pa.C.S.A. § 2702(a)(1).      Thus, per the clear

language of the statute, “where the injury actually inflicted did not constitute

serious bodily injury, the charge of aggravated assault can be supported

only if the evidence supports a finding that the blow delivered was

accompanied by the intent to inflict serious bodily injury.” Commonwealth

v. Alexander, 383 A.2d 887, 889 (Pa. 1978). “Because direct evidence of

intent is often unavailable, intent to cause serious bodily injury may be

shown by the circumstances surrounding the attack.”        Commonwealth v.

Bruce, 916 A.2d 657, 661 (Pa. Super. 2007).          “In determining whether

intent was proven from such circumstances, the fact finder is free to


2
   “Serious bodily injury” is defined as “[b]odily injury which creates a
substantial risk of death or which causes serious, permanent disfigurement,
or protracted loss or impairment of the function of any bodily member or
organ.” 18 Pa.C.S.A. § 2301.


                                     -4-
J-S23005-15


conclude the accused intended the natural and probable consequences of his

actions to result therefrom.” Id. (citation omitted).

            Circumstances deemed probative in this inquiry have
            included      evidence    that  the   assailant   was
            disproportionately larger or stronger than the victim,
            that the assailant had to be restrained from
            escalating his attack, that the assailant had a
            weapon or other implement to aid his attack, or that
            the assailant made statements before, during, or
            after the attack which might indicate his intent to
            inflict further injury. [] Alexander, [] 383 A.2d [at]
            889 []. Depending on the circumstances, “even a
            single punch may be sufficient.” [Commonwealth
            v.] Dailey, 828 A.2d [356,] 360 [Pa. Super. 2003].
            See also Alexander, [] 383 A.2d at 889 (“We
            hasten to add that a simple assault combined with
            other surrounding circumstances may, in a proper
            case, be sufficient to support a finding that an
            assailant attempted to inflict serious bodily injury,
            thereby constituting aggravated assault.”).

Id. at 661-62.

      The evidence of record, when viewed in the light most favorable to the

Commonwealth, as our standard of review requires, establishes that at

approximately five o’clock on the night in question, Bridges entered the deli

in which Mr. Haynes worked. N.T., 7/10/13, at 45. Bridges was acting “out

of order,” and, believing that Bridges was intoxicated, Mr. Haynes told his

co-worker not to sell Bridges any alcohol. Id. at 45-47. Bridges was upset

by this directive, but left the deli. Id. at 48. As he was preparing the store

to close, Mr. Haynes went outside to replace the bag in the trashcan. Id. at

49. As he attempted to place a new bag in the trashcan, he turned around




                                     -5-
J-S23005-15


and saw Bridges.    Id.    Bridges hit him once in the face and Mr. Haynes

pushed him away.     Id.    As Mr. Haynes attempted to speak, his “whole

mouth just opened up.”      Id.   At that moment, he saw a knife in Bridges’

hand. Mr. Haynes ran back into the store and signaled for his co-worker to

call the police.   Id. at 51.     The victim cleaned himself up and, after

assessing the extent of his injury, walked the hospital for medical care. Id.

at 51.   Mr. Haynes’ face was slit from the bottom of his lips, across his

mouth up to and including part of his nose.     Id.   When he arrived at the

hospital, he saw Bridges handcuffed to a wheelchair with a bleeding injury to

his head.3 Id. at 53-54.     As both men waited for medical attention, Mr.

Haynes began shouting that Bridges cut him, and Bridges began shouting

that he would kill Mr. Haynes.       Id. at 54; N.T., 7/11/13, at 31.    This

evidence establishes that Bridges hit his victim in the face with a weapon;

that the victim fled before Bridges could continue his attack; and that

Bridges made statements following the attack of his intent to cause not just

further injury, but death. We conclude that under these circumstances, the

evidence is sufficient to support the inference of the intent to cause serious

bodily harm.

      Bridges argues that the evidence is insufficient to establish that he

attempted to cause serious bodily injury because he hit the victim only once.


3
  Bridges received a four centimeter laceration to his head when, after he
attacked Mr. Haynes, “other workers of the store chased [him] down and
assaulted him.” N.T., 7/11/13, at 43.


                                      -6-
J-S23005-15


Bridges’ Brief at 10.   He concedes that in some situations intent to cause

serious bodily harm may be inferred from a single blow, but that under the

circumstances in his case, no such inference can be made.      Id. at 10-15.

While making this argument, however, Bridges seemingly ignores the fact

that the single blow was made with a knife and minimizes the threats that

he made against Mr. Haynes in the hospital.4 See id. at 13-14. We are not

persuaded by his argument. As recounted above, the circumstances in this

case provide a valid basis for an inference of intent to cause serious bodily

injury.   See Bruce, 916 A.2d at 662.     Bridges’ argument to the contrary

cannot prevail.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/15/2015




4
  For instance, Bridges argues that there is no evidence that “the blow was
delivered with particular viciousness,” and that “[a]bsent other
circumstances tending to establish this intent, [the inference of intent to
cause serious bodily injury] is impermissible.” Bridges’ Brief at 15. This
exhibits a shocking blindness to the obvious “other circumstances” of the
knife and statements made in the hospital.


                                    -7-